Per Curiam,
When this case was here before, 201 Pa. 302, it was held that a direct loss for damages from lightning was within the policy but loss from windstorm was not, and therefore it was incumbent on the plaintiff to distinguish between the two kinds of damage however difficult that might be. The only question now before us is whether the jury had sufficient evidence to enable them to make the distinction. We are of opinion that they had. At least one witness testified that the flash of light*363ning and the fall of the side wall were simultaneous and another testified to the same thing as to the roof with the further fact that the materials fell outwards towards the wind. It was a fair inference that the damage came directly from the lightning and only a jury could draw it.
Judgment affirmed.